Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, 1. That the verdict is against the weight of the evidence as to the finding that the defendant sold wood alcohol or that the deceased came to his death from wood alcohol poisoning. 2. That evidence of the witness Alverson as to conversations had with Dr. Buchanan was improperly admitted. All concurred, De Angelis, J., upon the last ground stated only, except Foote, J., who dissented and voted for affirmance.